Citation Nr: 0411060	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	C. Donald Hayden, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active duty for training in the Wisconsin National 
Guard from March to July 1976 and active duty in the United States 
Marine Corps from March 1977 to June 1978.

The instant appeal arose from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Milwaukee, Wisconsin, which denied a claim to reopen a claim for 
service connection for a low back condition.  

In June 2000, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at Milwaukee, Wisconsin.

In an August 2000 decision the Board of Veterans' Appeals (Board) 
found that new and material evidence had been submitted and 
reopened the claim.  The Board then denied the claim on the basis 
that it was not well grounded.

The veteran appealed the Board's August 2000 decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  As the Veterans Claims Assistance Act (VCAA) had been 
passed subsequent to the Board's August 2000 decision, in a 
February 2001 order the Court vacated that part of the Board's 
August 2000 decision that denied service connection for a low back 
disorder and remanded the claim to the Board for readjudication in 
light of the VCAA.  The Court did not vacate that portion of the 
August 2000 decision in which the Board found that new and 
material evidence had been submitted.

In a May 2002 decision, the Board denied entitlement to service 
connection for a low back disorder.  The veteran appealed the 
Board's May 2002 decision to the Court.  Subsequent to the Board's 
May 2002 decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated certain regulations 
applied by the Board in its decision.  Likewise, after the 
issuance of the May 2002 decision, the Court had provided further 
guidance as regards the VCAA duty to notify.  The parties filed a 
Joint Motion for Remand (Joint Motion) in September 2003, 
requesting that the Court order the Board to readjudicate the 
claim in light of Disabled Am. Veterans v. Sect'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a September 2003 Order, the 
Court granted the Joint Motion, vacating and remanding the Board's 
May 2002 decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 

REMAND

The September 2003 Joint Motion in this case noted that in its May 
2002 decision, the Board had considered additional evidence 
without referring it to the RO in the first instance, despite the 
appellant's request that the appeal be remanded to the RO.  The 
Board relied on regulatory revisions issued in 2002 which gave the 
Board broad authority to undertake case development before issuing 
an appellate decision without requiring RO consideration, or a 
waiver thereof, prior to a decision on appeal.  67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. §§  19.9, 
19.31, 20.903, and 20.1304 (2002)).  Subsequent to the Board's May 
2002 decision, in May 2003, the Federal Circuit invalidated, in 
part, the regulations the Board had relied on, and held that, 38 
C.F.R. § 19.9(a)(2), in conjunction with 20.1304, was contrary to 
38 U.S.C.A. § 7104(a) because it allowed the Board to consider 
additional evidence without having to remand the case to the RO 
for initial consideration or obtaining the appellant's waiver.  
Disabled Am. Veterans v. Sect'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case must be remanded so the RO can consider the 
additional evidence added to the claims folder since the 
preparation of the most recent SSOC in July 1999.   

In addition, the Joint Motion found that VCAA notice requirements 
had not been satisfied in this case.  These notice requirements 
were clarified in case law made after the Board's May 2002 
decision.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Joint Motion noted that the appellant had never been notified 
which evidence he is expected to present and which evidence the VA 
will obtain.  

Accordingly, the case must also be remanded so the RO can provide 
the appellant with proper VCAA notice, including advising the 
appellant which evidence he is expected to present and which 
evidence the VA will obtain.

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act is completed.  In particular, the appellant 
must be notified regarding the specific evidence necessary to 
substantiate his claim and must be notified which evidence he is 
expected to present and which evidence the VA will obtain.

2.  After completion of the above, the RO should readjudicate the 
issue of entitlement to service connection for a low back disorder 
with consideration of all evidence added to the claims folders 
since the issuance of the July 1999 SSOC.  Then, the RO should 
issue an SSOC to the appellant on the issue on appeal.  The 
appellant and his representative should be given the opportunity 
to respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise in 
order. 

The purpose of this remand is to accord due process of law.  The 
Board intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this matter.  The appellant has the right 
to submit additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





